Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for the employer as an accounting clerk assistant for only five days. She became upset when the employer would not provide her with specific information regarding overtime and, consequently, she resigned from her position. The Unemployment Insurance Appeal Board disqualified her from receiving unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. It is well settled that general dissatisfaction with working conditions does not constitute good cause for leaving employment (see Matter of Behuniak [Commissioner of Labor], 29 AD3d 1258, 1259 [2006]; Matter of Enneddam [Commissioner of Labor], 20 AD3d 800, 801 [2005]). Here, the reasons cited by claimant for quitting her job included her employer’s failure to provide details concerning overtime, its failure to accommodate her request to obtain health insurance and its failure to provide adequate training. In addition, claimant was unhappy with the employer’s requirement that she use her personal vehicle to retrieve paychecks from the bank. Inasmuch as the foregoing constitute personal and noncompelling reasons for leaving employment, we find no reason to disturb the Board’s decision.
Crew III, J.E, Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.